Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a Final office action in merits.  Claim 1-20 are presently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/5/18 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 


Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 10410328 B, Liu et al. (hereinafter Liu) in view of NPL, “Learning Robust Similarity Measures for 3D Partial Shape Retrieval”, Liu et al., International Journal of Computer Vision, September 30, 2008 (hereinafter Liu2).
As to claim 1, Liu discloses a computer-implemented method for generating a transformation space to compare feature spaces for digital map making comprising: 
determining a first feature space comprising one or more first features detected from raw sensor data and classified by a feature detector into a first attribution category (Figs 30, 33, 35, 38, 40; col 15, lines 56-65; col 35, lines 36-62; col 44, lines 3-14, feature set corresponding to moving objects  captured from sensors); 
determining a second feature space comprising one or more second features detected from the raw sensor data and classified by the feature detector into a second attribution category (Figs 30, 33, 35, 38, 40; col 35, lines 36-62; col 44, lines 3-14, feature set corresponding non-moving objects captured from sensors); 
calculating a first similarity score for the first feature space based on a first distance metric applied to the one or more first features (Figs 12-13; col 14, lines 61-67; col 15, lines 26-38, 54-67; col 19, lines 19-31; col 22, lines 23-25, generating and using a matching score (e.g. similarity score) for feature searching based on intelligent thresholds (e.g. distance)), and a second similarity score for the second feature space 
Liu discloses the weight being applied to generate the match score (col 22, lines 1-15) but does not expressly disclose determining the transformation space comprising a first weight to be applied to the first similarity score and a second weight to be applied to the second similarity score based on matching one or more combinations of the first attribution category and the second attribution category.  
Liu2, in the same or similar field of endeavor, further teaches methods and algorithms for computing similarity or distance scores for individual features, and weights applied to the computation metric (sections 1, 3.1-3.2) as well as determining the transformation space comprising a first weight to be applied to the first similarity score and a second weight to be applied to the second similarity score based on matching one or more combinations of the first attribution category and the second attribution category (sections 1, 3.1-3.2, two feature sets with respective weights computing partial similarity score and a total score with qualifying distance or similarity).
Therefore, consider Liu and Liu2’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Liu2’s teachings on weighted feature similarity score computation algorithm in Liu’s method for identifying and extracting feature sets 2D/3D in image processing application.



As to claim 3, Liu as modified discloses the method of claim 1, wherein the first weight and the second weight perform a direct linear transformation (DLT) of the first feature space and the second feature space (Liu: col 7, line 59-col 8, line 2; col 42, lines 51-61, scale correction being a linear transformation; col 16, lines 18-35, Kalman filtering (EKF) being a linear transformation).  

As to claim 4, Liu as modified discloses the method of claim 1, further comprising: tuning the first weight, the second weight, or a combination thereof based, at least in part, on the first similarity score, the second similarity score, or a combination thereof (Liu: col 21, lines 52-62; col 22, lines 1-15, an optimization process in minimizing weighted sum of errors; Liu2: sections 1, 3.1-3.2).  

As to claim 5, Liu as modified discloses the method of claim 4, wherein tuning the first weight and the second weight further comprising: maximizing a total score based, at least in part, on the matching of the one or more combinations of the first attribution category and the second attribution category (Liu2: section 3, maximizing the total excited similarities of matching two sets of local features).  

As to claim 6, Liu as modified discloses the method of claim 4, wherein tuning the first weight and the second weight further comprising: minimizing the total score based, at least in part, on determining the one or more combination of the first attribution category and the second attribution category is incorrect (Liu2: sections 3.1, 4).  

As to claim 7, Liu as modified discloses the method of claim 6, further comprising: automatically align the first feature space and the second feature space based, at least in part, on the total score (Liu: Figs 13, 20, aligning coordinates of the feature points; col 6, lines 29-41; col 8, lines 3-30; Liu2: sections 1-2).  

As to claim 8, Liu as modified discloses the method of claim 7, further comprising: storing the first weight, the second weight, indices of the aligned feature spaces, or a combination thereof for processing additional features detected from the raw sensor data (Liu: Figs 13, 20, aligning coordinates of the feature points; col 6, lines 29-41; col 8, lines 3-30; Liu2: sections 1-2).  

As to claim 9, Liu as modified discloses the method of claim 1, wherein the first attribution category and the second attribution category comprises one or more lane lines, one or more road signs, terrain features, drivable surfaces, or a combination thereof (Liu: col 34, lines 24-42, lane, location of lane markers, road surface; col 35, lines 7-15, 23-35).  



As to claim 11, it recites an apparatus with processor, memory, and computer programs executed to perform functions and features recited in claim 1. Rejection of claim 1 is therefore incorporated herein.
As to claims 12-17, they are rejected with the same reason as set forth in claims 2-7, respectively.

As to claim 18, it recites a non-transitory computer storage medium with instructions executed to perform functions and features recited in claim 1. Rejection of claim 1 is therefore incorporated herein.
As to claims 19-20, they are rejected with the same reason as set forth in claims 2-3, respectively.

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. Applicant essentially argues Liu as modified does not teach 1) a first feature space and second feature space, 2) a first weight and second weight, and 3) determining the transformation space (see applicant’s response: pg 9-11).  The argument appears to rely on applicant’s specification rather than the claim limitations.  For example, applicant argues that Liu as modified does not teach first feature space and second space that are collection of features from data set. Liu actually teaches the first feature space and second feature space that are collection of features corresponding to stationary or moving objects which are detected or observed from sensor data and represent different categories of objects (see citation and merit rejection above). Therefore, Liu as modified adequately read on recited limitations in question. 
Applicant is reminded that while the claims are interpreted in light of specification, specification, however, does not read into claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUN SHEN whose telephone number is (571)270-7927.  The examiner can normally be reached on Mon-Fri 8:30-5:50 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-270-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


QUN SHEN
Primary Examiner
Art Unit 2661


/QUN SHEN/
Primary Examiner, Art Unit 2661